DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I: Claims 1-9 in the reply filed on November 16, 2021 is acknowledged.  The traversal is on the ground(s) that MPEP 1850 states that unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features that are technical features that define a contribution which each of the inventions considered as a whole makes over the prior art.  Applicant asserts that the claims in Group II are directed to a food kit that includes a number of first components consisting of substantially flat preformed unit portions of fresh pasta, a corresponding number of second components consisting of pre-dosed pralines of filling obtained as claimed in Claim 1.  Applicant contends that providing fresh pasta and pralines made in Claim 1 has a technical relationship with the method of Claim 1.  Applicant also alleges Claim 12 in Group III is directed to a method of use and has a technical relationship with the method of Claims 1-9 and that Claim 12 is recited as a dependent claim from Claim 1.  This is not found persuasive because in view of the prior art combination of references below, which teaches the shared common technical feature of a method of making a food kit, the method comprising making first components consisting of unit portions of .
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
An action on the merits of elected Claim 1-9 is provided below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “fresh filled pasta” in line 2.  It is unclear what is meant by the term “fresh” in line the context of the claims.  For example, it is unclear if a “fresh” filled pasta entails an already cooked pasta or if the “fresh” filled pasta entails an uncooked pasta.
Claim 1 recites the limitation “the same properties as homemade fresh pasta” in line 2.  It is unknown what properties are associated with the homemade fresh pasta.  Additionally, homemade fresh pasta can have an infinite amount of different properties.  For example, one household can make homemade fresh pasta using different types of ingredients and different proportions of ingredients from another household.  One household can make homemade fresh pasta using salt whereas another household can make homemade fresh pasta and therefore would have variable salt content properties depending upon the quantity of salt used to make the homemade pasta.  It is unknown what the same properties as homemade fresh pasta are since homemade fresh pasta can be made using a variety of different recipes that makes different homemade pasta.
Claim 1 recites the limitation “fresh pasta” in lines 4-5.  It is unclear if this refers to “fresh filled pasta” recited in Claim 1, line 2 or to entirely different pasta.
Claim 1 recites the limitation “cold high pressure pasteurization” in line 6.  The term “cold” is a relative term which renders the claim indefinite. The term “cold” is not defined by the claim, the specification does not provide a standard for ascertaining the 
Claim 4 recites the limitation “rapid cooling” in line 3.  The term “rapid” is a relative term which renders the claim indefinite. The term “rapid” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 5 recites the limitation “protective atmosphere” in line 7.  It is unclear what is meant by the term “protective atmosphere.”
Claim 7 recites the limitation “said third temperature” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, Examiner interprets the claim to refer to the third temperature as the temperature at which the pasteurization step occurs in view of applicant’s disclosure at the time of filing (Specification, Paragraph [0061]).
Claim 9 recites the limitation “said first temperature” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “said first temperature is less than 8-10°C” in lines 1-2.  It is unclear what temperature(s) read on the claimed range since the claimed temperature range recites a temperature range that is less than another temperature range.  For example, 9°C is less than 10°C but 9°C is more than 8°C.  It is unclear if 9°C reads on being less than 8-10°C since 9°C is less than the upper bound but more than the lower bound of 8-10°C.  For purposes of examination Examiner interprets the first temperature to encompass the temperature range less than 10°C.
Claim 9 recites the limitation “said second temperature” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Clarification is required.
Claims 2, 6, and 8 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), and McDilda et al. US 5,084,284.
Regarding Claim 1, Murty et al. discloses a method of making a food kit for on-demand preparation of fresh filled pasta (‘738, Paragraphs [0104] and [0106]).  The method comprises making first components consisting of unit portions of single sheets of fresh pasta having a predetermined flat shape (sheet shape) (‘738, Paragraph [0099]) and cooling (refrigerating) the unit portions (‘738, Paragraph [0098]).  The first components are packaged and collected for fresh storage (‘738, Paragraphs [0010] and [0049]).
Murty et al. is silent regarding vacuum packaging, cold high pressure pasteurizing, and making second components consisting of pre-dosed pralines of filling wherein the second components are shaped as desired and later undergoing pasteurization and/or freezing and then unfreezing.
Abu-Harden et al. discloses a method of making a food product comprising a combination of pasta and chocolate confectionaries (‘792, Paragraph [0380]) wherein a chocolate praline and a confectionery filling is used (‘792, Paragraphs [0415] and [0439]).
Both Murty et al. and Abu-Harden et al. are directed towards the same field of endeavor of methods of making pasta based food products.  It would have been 
Further regarding Claim 1, Murty et al. modified with Abu-Harden et al. is silent regarding vacuum packaging, cold high pressure pasteurizing, and the second components of pre-dosed pralines of filling undergoing pasteurization and/or freezing and then unfreezing.
Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a high pressure treatment to pasteurize the food (‘860, Paragraph [0052]) wherein the pralines are subjected to a pressure of 600 MPa for 5 minutes to pasteurize (‘860, Paragraph [0077]).  The pasteurization step occurs at a temperature between 20°-30°C (‘860, Paragraph [0060]), which reads on the claimed step of cold high pressure pasteurizing.  Additionally, the cold pasteurization step disclosed by Tay et al. also reads on the claimed limitations “to maintain a structure and physical rheological characteristics of said unit portions unaltered while avoiding pre-gelatinization of starches” in view of applicant’s disclosure at the time of filing.  Applicant discloses conducting a pasteurization step at a temperature of less than 25°C to avoid pre-gelatinization of starches such that the unit portions will not be altered and the rheological and organoleptic characteristics of the base dough are unaffected (Specification, Paragraphs [0059]-[0060]).
Both Murty et al. and Tay et al. are directed towards the same field of endeavor of methods of making foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and cold high pressure pasteurize the food unit portions since Tay et al. teaches that cold high pressure pasteurization was a known way to effectively pasteurize food while avoiding damage to the structure and appearance of food and minimize running costs  wherein the cold temperature of pasteurization avoids a negative effect on the flavor, texture, appearance, and nutritional properties of the food (‘860, Paragraphs [0059]-[0060]).
Further regarding Claim 1, Murty et al. modified with Abu-Harden et al. and Tay et al. is silent regarding vacuum packaging and the second components of pre-dose pralines of filling undergoing pasteurization and/or freezing and then unfreezing.
How to Pasteurize Jam Food discloses pasteurizing canned high acid foods using a hot water bath (Page 2, Step 1).  How Long Do Pecan Pralines Last discloses preparing a filling from ingredients according to a predetermined recipe to obtain pralines, packaging the individual pralines under protective atmosphere in separate packages (via box full of pralines), and freezing the second components of pre-dose pralines of filling (Page 3).  One of ordinary skill in the art would unfreeze the frozen second components of pre-dose pralines when desired for using the filling to make the food in the food kit.
Murty et al. modified with Abu-Harden et al. and Tay et al., How to Pastuerize Jam Food, and How Long Do Pecan Pralines Last are all directed towards the same field of endeavor of methods of making pasta based foods with a filling.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the 
Further regarding Claim 1, Murty et al. modified with Abu-Harden et al., Tay et al., How to Pasteurize Jam Food, and How Long Do Pecan Pralines Last is silent regarding vacuum packaging the pasteurized unit portions.
McDilda et al. discloses a method of proofing dough adapted for refrigerated storage (‘284, Column 1, lines 7-13) wherein a cooling step is used to lower the dough temperature effective to inhibit microbial growth to improve the quality of the refrigerated dough product and extend product shelf life (‘284, Column 7, lines 36-50) wherein the dough is suitable or vacuum packaging (‘284, Column 8, lines 37-46) wherein drawing a vacuum expands the gasses entrapped in the dough causing the dough to rapidly expand (‘284, Column 14, lines 46-55).
Both Murty et al. and McDilda et al. are directed towards the same field of endeavor of methods of making uncooked dough based food compositions.  It would have been obvious to one of ordinary skill in the art at the time of the invention and modify the process of modified Murty et al. and vacuum pack the pasteurized unit portions since McDilda et al. teaches that vacuum packaging dough based products 
Further regarding Claim 1, it is noted that it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps and the specification did not directly or implicitly require a particular order in view of Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (MPEP § 2111.01.II.).
Regarding Claim 2, Murty et al. discloses the unit portions of the fresh pasta are made by pre-cutting a unit sheet into multiple portions wherein the unit portions are obtained by final separation along pre-cut lines (‘738, Paragraph [0099]).
Regarding Claim 5, Abu-Harden et al. discloses using pralines (‘792, Paragraphs [0438]-[0439]).  Tay et al. also discloses using pralines (‘860, Paragraph [0049]).  The disclosure of using pralines necessarily reads on the claimed limitations of preparing a filling from ingredients according to a predetermined recipe.  Tay et al. also discloses dosing the filling (‘860, Paragraph [0048]) into individual pralines having a weight and shape corresponding to the weight and shape of each piece of the fresh filled pasta and packaging the individual pralines in separate packages (‘860, Paragraph [0062]).  The disclosure of packaging the individual pralines in separate packages reads on the claimed step of packaging under “protective atmosphere.”
Murty et al. modified with Abu-Harden et al. and Tay et al. is silent regarding pasteurizing the individual pralines at ambient pressure and cooling and refrigerating 
How to Pasteurize Jam Food discloses pasteurizing canned high acid foods using a hot water bath (Page 2, Step 1).  The disclosure of using a hot water bath reads on the step of pasteurizing the pralines at ambient pressure.  How Long Do Pecan Pralines Last discloses preparing a filling from ingredients according to a predetermined recipe to obtain pralines, packaging the individual pralines under protective atmosphere in separate packages (via box full of pralines), and cooling and refrigerating (freezing) the individual pralines at a fifth temperature to obtain the second components of the food kit in a fresh or frozen state (Page 3).  It is noted that the fifth temperature is not specified and that any temperature under ambient that reads on the claimed fifth temperature.
Murty et al. modified with Abu-Harden et al. and Tay et al., How to Pastuerize Jam Food, and How Long Do Pecan Pralines Last are all directed towards the same field of endeavor of methods of making pasta based foods with a filling.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of modified Murty et al. and conduct the steps of making the pralines by pasteurizing the individual pralines at ambient pressure as taught by How to Pasteurize Jam Food and package the individual pralines under protective atmosphere in separate packages and cool and refrigerate the individual pralines at a fifth temperature to obtain the second components of the food kit in a fresh or frozen state as taught by How Long Do Pecan Pralines Last since How to Pasteurize Jam Food teaches that it was known and conventional to pasteurize food fillings at ambient pressure and since How Long Do .
Claims 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), and McDilda et al. US 5,084,284 as applied to claim 1 above in view of Haynes et al. US 2017/0360053.
Regarding Claim 3, Murty et al. discloses the multiple pre-cut portion (‘738, Paragraph [0099]) being obtained with the steps of making a dough from flour, semolina, and water (‘738, Paragraphs [0022] and [0053]).  The pasta product produced can be egg noodles (‘738, Paragraph [0022]), which necessarily entails using an egg in the pasta product.  The continuous sheet is cut into substantially flat (sheeted) unit portions having a shape and size corresponding to the shape and size of a single piece of the fresh filled pasta (‘738, Paragraph [0099]).
Murty et al. is silent regarding unidirectionally and/or multidirectionally laminating the dough to obtain a continuous sheet of predetermined thickness.
Haynes et al. discloses a method of making fresh filled pasta comprising the step of making first components consisting of unit portions of sheets of fresh pasta having a 
Both Murty et al. and Haynes et al. are directed towards the same field of endeavor of methods of making a flour based dough.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and laminate the dough to obtain a continuous sheet of predetermined thickness since Haynes et al. teaches that laminating dough to obtain a continuous sheet was a known and conventional way to mass produce large amounts of flour based dough at the time of the invention.
Regarding Claim 6, Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a cold high pressure treatment (‘860, Paragraph [0060]) to pasteurize the food (‘860, Paragraph [0052]) wherein the pralines are subjected to a pressure of 600 MPa for 5 minutes to pasteurize (‘860, Paragraph [0077]).  The disclosure of using a pasteurization pressure of 600 MPa converts to 6000 bar.  The pasteurization occurring at a pressure of 6000 bar and 5 minutes both fall within the claimed pasteurization pressure range of 5000 bar to 6000 bar and the claimed pasteurization time range of from 2 min to 6 min, respectively.
Both Murty et al. and Tay et al. are directed towards the same field of endeavor of methods of making foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and conduct the pasteurization step of the food unit portions at a pressure of 6000 bar, which overlaps prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Tay et al. teaches that there was known utility in conducting the cold pasteurization step within the claimed pressure and time ranges to pasteurize food.
Regarding Claim 7, Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a high pressure treatment to pasteurize the food (‘860, Paragraph [0052]) wherein the pralines are subjected to a pressure of 600 MPa for 5 minutes to pasteurize (‘860, Paragraph [0077]).  The pasteurization step occurs at a temperature between 20°-30°C (‘860, Paragraph [0060]), which reads on the claimed step of cold high pressure pasteurizing.
Both Murty et al. and Tay et al. are directed towards the same field of endeavor of methods of making foods.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Murty et al. and conduct the prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Tay et al. teaches that there was known utility in conducting the cold pasteurization step within the claimed cold temperature range to pasteurize food.
Regarding Claim 8, Murty et al. discloses the predetermined thickness of the dough ranging from 1.0 mm to 2.0 mm (‘738, Paragraphs [0064] and [0085]), which overlaps the claimed dough thickness range of 0.3 mm to 1.5 mm.  In the case where the claimed dough thickness range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  One of ordinary skill in the art would adjust the thickness of the sheeted dough based upon the desired size of the pasta product produced.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Murty et al. US 2004/0081738 (cited on Information Disclosure Statement filed January 17, 2021) in view of Abu-Hardan et al. US 2019/0174792, Tay et al. US 2010/0189860, “How to Pasteurize Jam Food” (published May 1, 2016) (https://myrecipemagazine.wordpress.com/2016/05/01/how-to-pasteurize-jar-food>), “How Long Do Pecan Pralines Last” (published September 11, 2018) (https://millicanpecan.com/blogs/the-millicans/how-long-do-pecan-pralines-last), McDilda et al. US 5,084,284, and Haynes et al. US 2017/0360053 as applied to claim 3 above in further view of Reese et al. US 2016/0077678, Lohan US 5,258,195, and Veronesi et al. US 5,472,723.
Regarding Claim 4, Tay et al. discloses a praline comprising a moisture barrier shell and a fruit filling (‘860, Paragraph [0049]) using a cold high pressure treatment (‘860, Paragraph [0060]) to pasteurize the food (‘860, Paragraph [0052]) at a third temperature.  The cold pasteurization step disclosed by Tay et al. also reads on the claimed limitations “a third temperature which is adapted to avoid pre-gelatinization of starch contained therein such that a flat shape of said unit portions is not altered and rheological and organoleptic properties of the dough is unaffected” in view of applicant’s disclosure at the time of filing.  Applicant discloses conducting a pasteurization step at a temperature of less than 25°C to avoid pre-gelatinization of starches such that the unit portions will not be altered and the rheological and organoleptic characteristics of the base dough are unaffected (Specification, Paragraphs [0059]-[0060]).  Tay et al. also discloses applying high pressure pasteurization at cold temperatures of 20-30°C (‘860, Paragraph [0060]), which overlaps the disclosed pasteurization step occurring at a temperature of less than 25°C that provides the property of avoiding pre-gelatinization of starches.
Further regarding Claim 4, McDilda et al. discloses cooling the dough to a  temperature effective to inhibit microbial growth wherein the temperature is between 40 degrees to about 50 degrees Fahrenheit (‘284, Column 10, lines 22-32).  Reese et al. discloses that retarding dough in the field of baking means causing a slower fermentation or rise of the dough wherein dough is retarded to increase the flavor of bread when baked wherein frozen dough is kept in a refrigerator overnight to retard it (‘678, Paragraph [0003]).  Therefore, the disclosure of McDilda et al. of rapidly cooling dough (‘678, Paragraph [0043]) wherein the cooling of the dough to a cold temperature of between 40 degrees to about 50 degrees Fahrenheit necessarily reads on the claimed limitations “which is adapted to avoid any fermentation” as evidenced by Reese et al.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Murty et al. and cool the dough via the process of McDilda et al. in order to avoid fermentation which increases the flavor of the dough based product in view of Reese et al.  Additionally, McDilda et al. discloses cooling the unit portions at a fourth temperature to obtain the first components of the food kit in a fresh or frozen state (‘284, Column 10, lines 22-32).  It is noted that the claim does not specify the first temperature to be different than the fourth temperature.  Additionally, the claims do not impart a specific order of steps that the method steps has to occur.
Murty et al. modified with Abu-Harden et al., Tay et al., How to Pasteurize Jam Food, How Long Do Pecan Pralines Last, McDilda et al., Haynes et al., and Reese et al. is silent regarding vacuum and controlled atmosphere packaging of the unit portions at a second temperature less than or equal to the first temperature.
Lohan discloses refrigerating a fresh pasta product, refrigerating the pasta product, then packing the refrigerated pasta product in a gas flushed heat sealed tray under vacuum (‘195, Column 4, lines 51-66).  The disclosure of gas flushing the tray under vacuum reads on the claimed step of vacuum and control atmosphere packaging of the unit portions of pasta.  Veronesi et al. discloses a dough based food product (pizza) (‘723, Column 3, lines 19-24) chilled to a temperature range of 0-8 degrees Celsius and packaged at the same temperature in a cold chain to keep the stability of the pizza (‘723, Column 4, lines 22-31).
Modified Murty et al. as well as Lohan and Veronesi et al. are all directed towards the same field of endeavor of dough based food products.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of modified Murty et al. and vacuum and control atmosphere package the unit portions of pasta as taught by Lohan in order to package and maintain the freshness of the pasta product.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify modified Murty et al. and conduct the control atmosphere packaging step at cold temperatures that are the same as that of the chilling step as taught by Veronesi et al. in order to maintain the dough based food product in a cold environment to avoid fermentation of the dough based product.
Regarding Claim 9, McDilda et al. discloses cooling the dough to a temperature effective to inhibit microbial growth wherein the temperature is between 40 degrees to about 50 degrees Fahrenheit (‘284, Column 10, lines 22-32), which converts to a cool temperature of between 4.4 degrees Celsius to 10 degrees Celsius, which overlaps the claimed cool first temperature of less than 8-10 degree Celsius.  Veronesi et al. .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Clarke et al. US 2014/0030386 discloses pasta (386, Paragraph [0091]) comprising a praline liquid filling material (‘386, Paragraph [0100]).
Clarke et al. US 2013/0108740 discloses pasta (‘740, Paragraph [0011]) comprising praline (‘740, Paragraph [0028]).
Delebarre et al. US 2016/0021893 discloses a process for preparing a breadkmaking product using dough (‘893, Paragraph [0256]-[0258]) comprising praline (‘893, Paragraph [0261]).
Bufton et al. US 2015/0320072 discloses an extruded biscuit dough cooked pre or post extrusion (‘072, Paragraph [0024]) comprising praline (‘893, Paragraphs [0026] and [0032]).
Huynh-Ba et al. US 2015/0223501 discloses making a dough mixing flour and water (‘501, Paragraph [0070]) comprising praline (‘501, Paragraph [0071]).
Harris et al. US 2015/0072047 discloses a baked product formed from a dough or batter (‘047, Paragraph [0007]) comprising a praline filling (‘047, Paragraph [0011]).
Marangoni US 2012/0183651 discloses praline refers to a filling comprising crushed nuts, sugar, and chocolate (‘651, Paragraph [0064]).
Murata US 2002/0164408 discloses vacuum sealing pasta (‘408, Paragraph [0008]).
Chiu et al. US 2001/0017133 discloses non-pregelatinized thermally inhibited granular starches and flours (‘133, Paragraph [0026]).
Henson US 5,384,142 discloses a process for the production of food products based on an extruded dough based on an extrusion die for extruding on a continuous multilayer laminated dough mass from a single die opening.
Hsu US 4,675,199 discloses a dough kneading/sheeting process having a laminated structure for pasta.
Suga et al. US 2016/0198743 discloses a pasta machine preparing dough that was extruded into a sheet having a thickness of 1.5 mm (‘743, Paragraph [0029]).
Broberg US 6,187,364 discloses a pasta dough made using egg, water, and semolina flour being mixed and passed through a kneader and sheeter to a thickness of about 1.5 mm.
Chatel et al. US 2016/0081375 discloses flour hydrated with water, heating the slurry, then cooling the slurry to blend other ingredients then pasteurizing the cooled slurry using sterilization (‘375, Paragraph [0063]).
Huttenbauer Jr. US 6,676,986 discloses a food material placed in a mold that is frozen or subjected to ultra high pressure pasteurization to achieve shelf stability and freezing to a temperature of -10 degrees C to 25 degrees C.
Seiler US 2007/0190216 discloses a fresh pasta that is precooked or pasteurized and subsequently cooled or frozen (‘216, Paragraph [0043]).
Nobuyasu et al. US 6,596,331 discloses acidified pasta threads hermetically packed into a food container then pasteurized at a temperature from about 90 degrees C to about 100 degrees C.
Strong et al. US 2015/0010679 discloses a method of eliminating pathogenic microorganisms in pasta food products (‘679, Paragraphs [0034]-[0035]) using a lower temperature pasteurization system to rapidly cool and/or freeze pasteurized food exiting a low temperature pasteurization chamber (‘679, Paragraph [0014]).
Dombroski et al. US 2021/0282439 discloses a praline confection filling (‘439, Paragraphs [0052] and [0129]).
Ganey et al. US 2003/0015453 discloses a prepared meal kit comprising pasta (‘453, Paragraph [0016]).
Carabetta et al. US 2002/0064582 discloses a food mix kit comprising cannoli pasta shells and cannoli filler (‘582, Paragraphs [0012]-[0013]).
Johnson US 2010/0047403 discloses a pouch cold filled with food product before sealing wherein the food product is pasteurized after sealing in a retort and then chilled or frozen (‘403, Paragraph [0047]).
Gaddis et al. US 2004/0219263 discloses two or more food products in a stacked configuration wherein the food materials include sweet sauces including chocolate and a bottom layer of dough supporting individual formations of a filling covered by a second layer of dough and segregating each individual filling wherein the raw dough is frozen 
Cruz et al. US 2020/0122910 discloses a tray comprising multiple apertures where each aperture holds a food item wherein the tray is processed at a freezing temperature (‘910, Paragraph [0021]).
Grolimund et al. US 2016/0066595 discloses a shell filled with a confectionery mass such as praline, caramel, ganache, or fondant (‘595, Paragraph [0133]).
Zelski US 2003/0185944 discloses an individually quick frozen food wherein the food has not been cooked prior to packaging (‘944, Paragraphs [0010]-[0013]) wherein pasta is individually quick frozen then cooked in a base and cooled, packaged then frozen (‘944, Paragraph [0002]).
Jackson et al. US 2013/0292375 discloses a starch used in individually quick frozen form (‘375, Paragraph [0065]) wherein individually quick frozen ingredients decrease the amount of cooking time necessary for preparing a microwavable meal (‘375, Paragraph [0066]) wherein the food is a combination of pasta and desserts (‘375, Paragraph [0040]) wherein the individually quick frozen pasta improves the textural properties of the resulting food components by imparting minimal moisture migration from component to component (‘375, Paragraph [0068]).
Gomez-Carretero et al. US 2013/0216662 discloses individually quick freezing a food product (‘662, Paragraph [0032]) wherein the food product is pasta or pastry products (‘662, Paragraph [0013]) and packaging, heating, pasteurizing, refrigerating, or freezing the food product (‘662, Paragraph [0035]).
Maddens US 2007/0292587 discloses deep frozen ingredients using individually quick freezing to a temperature down to -40 degrees C wherein individually quick frozen foods retains vitamins, texture, odor, and flavor as a result of minimum damage to cell structure during the rapid conversion of water to ice crystals in the freezing process (‘587, Paragraph [0044]) wherein individually quick frozen ingredients are frozen rapidly from a temperature between 0 degrees C and 5 degrees C to a temperature of -18 degrees C (‘587, Paragraph [0048]).
Tucker Jr. et al. US 2005/0184065 discloses individually quick frozen starches (‘065, Paragraph [0036]).
Lauen et al. US 2003/0049353 discloses maintaining dough at a temperature convenient for mixing and for sheeting wherein the dough is processed and then laminated and using sheeting equipment to reduce the thickness of the dough sheet (‘353, Paragraph [0015]) wherein a long sheet of dough and filling is subsequently sealed and cut into individual serving size portions (‘353, Paragraph [0017]) wherein cooked pizza are baked once the individual serving size portions are divided and the cooked individual serving size portions are quickly frozen to a temperature of about 0 degrees F and then packaged in a susceptor envelope (‘353, Paragraph [0020]).

Veronesi et al. US 2005/0142266 discloses precooked and frozen pasta that is individually quick frozen (‘266, Paragraphs [0019]-[0020]).
Anand et al. US 2009/0162504 discloses a partially frozen product such as an individually quick frozen food product having a temperature from about 10 degrees F to less than about 32 degrees F (‘504, Paragraph [0017]).
Berestov US 2019/0191747 discloses a method of making pasta comprising kneading cold type dough with water, pressing, cutting to obtain semifinished pasta, and cooling of the pasta (‘747, Paragraph [0007]).
Elituv et al. US 2017/0215436 discloses kneading dough and cooling or freezing the dough (‘436, Paragraph [0089]).
Brunsbach US 6,387,423 discloses uncooked pasta kept in cold storage in a sterilized and vacuum packaged condition (‘423, Column 1, lines 48-50).
Cai US 2019/0191723 discloses a method of making a frozen dough product (‘723, Paragraph [0017]).
Cohen et al. US 2019/0119763 discloses a fresh yeat preserved under cool conditions at a temperature of about 4 degrees C or less (‘763, Paragraph [0076]) wherein the yeast is vacuum packaged (‘763, Paragraph [0079]) wherein the dough product is packaged under vacuum conditions or in modified atmosphere and includes instructions for further steps of dough preparation (‘763, Paragraph [0116]).
Bigott et al. US 2017/0273314 discloses a food preparation system comprising a refrigeration system having a chamber that is rapidly cooled in which dough is proofed used in a retarding operation (‘314, Paragraph [0066]) wherein holding dough in a conditioned state retards fermentation of yeast in the dough (‘314, Paragraph [0143]).
Zeitz et al. US 2018/0295843 discloses retarding dough at about 40 degrees F (‘843, Paragraph [0013]) wherein retarding is achieved by placing dough in the refrigerator to cause a slower fermentation of the dough to allow for improved flavor and/or texture of the final baked food (‘843, Paragraph [0032]).
Robertson US 2016/0242423 discloses a method of making dough comprising mixing ingredients to create a dough, bulk fermenting the dough, sheeting the dough by a sheeter after fermentation of the dough, portioning the sheeted dough into portions of dough according to desired sizes, freezing portions of the dough, and packaging and shipping the frozen portions of dough (‘423, Paragraph [0004]) and a retarding step that maintains temperatures between 33-42 degrees F (‘423, Paragraph [071]).
Fahey-Burke et al. US 2015/0056337 discloses a dough base in combination with a fill product (fill F) (‘337, Paragraph [0098]) comprising heating and/or cooling the dough base wherein application of cold facilitates the maintenance of the cavity by retarding fermentation (‘337, Paragraph [0104]).
Porter US 4,643,900 discloses retarding dough in a cooler at 38-45 degrees F.
Speroni US 2002/0142077 discloses packaging with a vacuum packer and kept cold (’077, Paragraph [0120]).
Oh US 5,695,801 discloses packaging pasta under partial vacuum to improve storage stability by minimizing oxidative flavor changes and then pasteurizing the pasta.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792